Citation Nr: 9913270	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-04 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple disorders 
claimed as due to Agent Orange exposure, to include numbness 
in the arms, numbness in the feet, peripheral neuropathy, 
nervousness, irritability, chronic fatigue, and sore joints.

2.  Entitlement to service connection for a low back 
disorder, claimed as lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), rendered in June 
1994, January 1995, and December 1996, which denied the 
veteran's claims.

The case was previously before the Board in July 1997 and was 
remanded to the RO for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the RO has continued the denial of the veteran's claims and 
he has continued his appeal, and the case has been returned 
to the Board.

It is noted that the claims file contains evidence which was 
received at the Board in February 1998.  This material was 
not previously considered by the RO.  The veteran and his 
representative submitted written statements in April 1999, 
indicating that the veteran wished to waive initial RO 
consideration of this evidence, in accordance with 38 C.F.R. 
§ 20.1304(c) (1998).

We also note that, in February 1997, a Travel Board hearing 
was held before a Member of the Board, at the RO.  That 
individual is no longer employed by the Board.  In January 
1999, a letter was sent from the Board to the veteran, 
informing him that he had the right to request another Board 
hearing in order to have the Member who conducted the hearing 
participate in any decision.  The veteran responded, 
indicating that he did not desire any additional hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era, and is presumed to have been exposed 
during such service to a herbicide agent.

3.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

4.  Although there is medical evidence of record indicating 
that the veteran has been diagnosed with a number of 
disorders, to include bilateral carpal tunnel syndrome, as 
well as degenerative changes in multiple joints, amongst 
other disorders, no medical evidence has been submitted to 
show that the veteran is suffering from any diagnosed 
disorder due to exposure to herbicide agents in service.

5.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for multiple disorders claimed as due to Agent 
Orange exposure, to include numbness in the arms, numbness in 
the feet, peripheral neuropathy, nervousness, irritability, 
chronic fatigue, and sore joints.

6.  The veteran was treated for one incident of lumbosacral 
strain in service in 1968; however, he is not shown to have 
any residual low back disorder as a result of that incident.

7.  The veteran's currently diagnosed low back disorder is 
not shown to be due to disease or injury in service or any 
incident therein. 




CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for multiple disorders claimed as due to 
Agent Orange exposure, to include numbness in the arms, 
numbness in the feet, peripheral neuropathy, nervousness, 
irritability, chronic fatigue, and sore joints.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (1998).

2.  The veteran's claimed low back disorder is not due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991), 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veteran's DD Form 214 indicates that he had 
service in the Republic of Vietnam and received the Vietnam 
Campaign Medal and Vietnam Service Medal.  His DA Form 20 is 
also of record, and indicates he was assigned to the Republic 
of Vietnam from September 1967 to May 1968.

A careful review of the veteran's service medical records 
reveals an entirely negative induction examination.  Service 
clinical records do indicate that the veteran was treated in 
March 1968 for an incident of lumbosacral strain while 
lifting tires.  He was treated with ice massage and placed on 
a temporary restriction of no lifting over 20 pounds.  He was 
instructed to return for a further evaluation if necessary.

The veteran underwent his separation physical examination a 
month later, in April 1968.  On his Report of Medical 
History, the veteran reported a history of recurrent back 
pain, and the examining physician noted the complaint of 
occasional low back pain.  There were no other pertinent 
complaints.  He reported he was currently in good health, and 
denied any memory loss, nervousness, joint pain, or problems 
with his extremities.  All findings were normal on this 
examination, including for the spine, and he was found 
qualified for separation.

The veteran's original claim seeking service connection for 
multiple disorders claimed as due to Agent Orange exposure 
was received in March 1994.  On his claims form, the veteran 
reported having hurt his back in 1968, but reported no post-
service treatment.  He also gave a history of having been 
employed with an electric company as a service worker for 26 
years.

In September 1994, the veteran submitted a private medical 
record from a Dr. D. Shuler, of Family Medicine Associates.  
This record was dated in September 1994, and indicated the 
veteran had requested a comprehensive evaluation.  The record 
indicated that the veteran reported a history of Agent Orange 
exposure and complained of numbness and tingling in his arms 
and legs since shortly after his return from Vietnam, until 
the present.  He also complained of fatigue, joint stiffness, 
and cracking and itching of the skin on the right hand and 
fingernails.  He had been evaluated for the skin and 
fingernail condition and was informed that it was due to a 
fungal involvement of the nails.  It was also noted in his 
history that he had previously been hospitalized following a 
motor vehicle accident.  The physician's clinical assessments 
were of a history of exposure to chemical defoliants in 
Vietnam, and a symptom complex of fatigue and paresthesia and 
numbness of the upper extremities, as well as feet, possibly 
related to the history of chemical exposure.  The doctor 
noted that the veteran had a symptom complex that had been 
associated with a number of Vietnam veterans with exposure to 
chemical defoliants.  He further noted that some of the 
symptoms were suggestive of carpal tunnel syndrome and that 
nerve conduction studies and an electromyograph were 
recommended.

In February 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a Travel 
Board hearing before the undersigned Member of the Board, at 
the RO.  A complete transcript of the testimony is of record.  
The veteran testified that he had had no medical problems 
prior to service but he believed he was sprayed with Agent 
Orange from the air while in Vietnam.  (See Transcript, 
pp. 4-5).  He reported being treated by a number of private 
physicians after service, to include Dr. Hodges, Dr. Shuler, 
Dr. Mandell, and Dr. Spratt, and he indicated he was 
attempting to obtain these records but had been unsuccessful 
to date.  He stated that he had been diagnosed with carpal 
tunnel syndrome by Dr. Mandell.  (See Transcript, p. 7).  He 
reported his belief that his problems were due to Agent 
Orange exposure, particularly as everyone else in his family 
was healthy.

At his hearing in February 1997, the veteran also submitted a 
number of medical records for consideration.  Amongst these 
were some private medical records from the office of 
Metrolina Neurological Associates, P.A.  These were dated in 
April 1995, and indicated a neurological evaluation of the 
veteran was performed.  However, they contained no specific 
findings.

Also submitted was a February 1994 report from a VA 
environmental physician.  This report indicated the veteran 
had been evaluated as part of the Agent Orange registry, and 
that the veteran gave a history of general fatigue and 
stocking-glove distribution numbness.  However, it was stated 
that these conditions did not seem related to Agent Orange 
exposure.

Also submitted was a report from W. D. King, D.C., a 
chiropractor, dated in February 1997.  This report indicated 
that the veteran had been treated intermittently for a number 
of years, beginning in August 1972, for low back pain caused 
by an injury in service.

In accordance with the Board's July 1997 remand, the RO 
attempted to obtain all the veteran's VA medical records, but 
it was indicated that the veteran had received no VA 
outpatient treatment.

The veteran submitted a number of private medical records in 
September 1997.  Amongst these was a report by Dr. Mandell, 
dated in April 1995, which stated that, following 
electromyograph and nerve conduction studies, it was 
determined that the findings were consistent with bilateral 
carpal tunnel syndrome.  There was also a finding of mild 
bilateral ulnar nerve entrapment.

Also submitted were records from the offices of Roper 
Orthopaedic Clinic, P.A., spanning from July 1977 to January 
1994.  These indicated intermittent complaints of low back 
pain beginning in 1977 and of the veteran seeking 
chiropractic treatment.  Beginning in 1981, there was an 
assessment of lumbar disc disease.  These treatment records 
were entirely negative for any history of the veteran having 
injured his back in service.  The majority of records 
referred to the veteran experiencing back pain following hard 
work or when working in an electrical "bucket" on the job.  
There was a complaint of numbness in the hands, first 
reported in January 1984.  The veteran reported on multiple 
subsequent occasions that he believed this was due to Agent 
Orange exposure.  However, the records were entirely negative 
for any findings or diagnosis of Agent Orange residuals.  
Subsequent records report joint pain, continued hand 
numbness, and recurrent mild back strains.

Also received were the private medical records from the 
offices of Dr. Shuler, revealing treatment of the veteran 
from July 1994 to August 1997.  The records did not indicate 
any pertinent treatment other than that which was previously 
reported.

Also received was a September 1997 letter from W. D. King, 
D.C., who reported that the veteran had occasional vertebral 
subluxation, or vertebrae slipping out of place, causing 
extreme muscle spasms, pain, and antalgic position.  It was 
stated that these episodes of back problems came from an 
accident in service.

In September 1997, the veteran underwent a series of VA 
examinations.  His mental status examination diagnosed no 
mental disorder.  On examination of peripheral nerves, the 
veteran made multiple complaints, all of which he blamed on 
being sprayed with Agent Orange.  It was noted that review of 
the medical record indicated no diagnosis of peripheral 
neuropathy, but instead a diagnosis of nerve compression due 
to carpal tunnel syndrome.  On examination, the veteran was 
described as an alert man who complained vociferously of all 
his ills, honestly believed that everything stemmed from 
Vietnam, and rejected the notion that age was responsible for 
anything.  The clinical impression of the examiner was that 
there was no evidence of any neurologic abnormality other 
than bilateral carpal tunnel syndrome, which would fit very 
well with the work the veteran had performed as a lineman for 
an electric power company.

The veteran also underwent an examination of the spine, and 
gave a history of low back pain which had waxed and waned 
throughout the years since an initial injury in 1968.  
Sensation, strength testing, and all other neurologic 
findings regarding the back were normal.  Joint examination 
was totally benign.  The clinical impression was of 
mechanical low back pain with no evidence of neurologic 
compromise whatsoever and only minimal evidence of decreased 
motion.  The examiner commented that, with regard to the 
specific etiology of the low back disorder, it was not 
unreasonable to say that an injury sustained while loading in 
1968 could have been the initial episode of his mechanical 
low back pain.  X-ray studies revealed minimal degenerative 
changes to the shoulders, knees, and hips.  There was also 
mild degenerative changes noted in the six lumbar-type 
vertebrae.

Received at the Board in February 1998 was a letter from Dr. 
Shuler, who repeated the veteran's history of having been 
sprayed by Agent Orange during service and beginning to 
experience persistent numbness and tingling of the upper 
extremities and the feet shortly after returning from 
Vietnam.  Dr. Shuler opined that this symptom complex of 
fatigue, paresthesia, and numbness of the upper and lower 
extremities could be related to exposure to chemical 
defoliants in service.  It was felt that the veteran's 
symptoms complex were very similar to those of other veterans 
associated with Agent Orange exposure.  Dr. Shuler stated 
that, to the best of his knowledge, there was no single 
diagnostic test which can prove medical problems are directly 
related to chemical defoliants.  Dr. Shuler stated that he 
did not hold himself out as an expert in the health 
consequences of exposure to chemical defoliants, but that the 
veteran displayed typical subjective symptoms described in a 
number of Vietnam era veterans.



II.  Analysis

Agent Orange claims

The veteran and his representative contend, in essence, that 
service connection is warranted for multiple disorders 
claimed as due to Agent Orange exposure, to include numbness 
in the arms, numbness in the feet, peripheral neuropathy, 
nervousness, irritability, chronic fatigue, and sore joints.  
The veteran argues that he was exposed to Agent Orange in 
service and there is no other cause that would explain his 
ailments.  Therefore, he argues that his Agent Orange 
exposure must be responsible.  The veteran further argues 
that his claim for service connection is supported by the 
report of Dr. Shuler, which he argues is more reliable than 
the medical evidence that did not find any relationship 
between his complaints and his Agent Orange exposure.

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
he has not, the claims must fail and there is no further duty 
to assist in the development of the claims.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals, prior to March 1, 1999) which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for 
multiple disorders claimed as due to Agent Orange exposure, 
to include numbness in the arms, numbness in the feet, 
peripheral neuropathy, nervousness, irritability, chronic 
fatigue, and sore joints.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  In 
addition, certain diseases, when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).


A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).


The regulation, further, specifically defines the term 
"acute and subacute peripheral neuropathy" to mean a 
transient neuropathy which appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See also Brock v. Brown, 10 Vet.App. 155, 160-61 
(1997).  However, where the issue involves a question of 
medical diagnosis or causation as presented here, medical 
evidence which indicates that the claim is plausible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam, and he 
is thus entitled to a presumption of exposure to Agent 
Orange.  In this regard, the Board has considered the recent 
holding of the Court in McCartt v. West, 12 Vet.App. 164 
(1999), which seemingly implied that, when a veteran does not 
have one of the diseases specifically enumerated in 38 C.F.R. 
§ 3.309(e), even the presumption of exposure to Agent Orange 
or other herbicide may be unavailable to him.  The Court 
stated that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
[discussed above] where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e)."  The Board notes, however, that VA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b, 
contains a more liberal interpretation of the presumption of 
exposure, stating that "unless there is affirmative evidence 
to the contrary, a veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to an herbicide agent."  The Court did not 
expressly invalidate, or even mention, the M-21-1 provision 
in the McCartt decision, and the Board will thus apply that 
more liberal interpretation in this veteran's case to find 
that he is entitled to a presumption of exposure to Agent 
Orange.

The Board further notes that, although the veteran has made 
numerous complaints, to include numbness in the arms, 
numbness in the feet, peripheral neuropathy, nervousness, 
irritability, chronic fatigue, and sore joints, the medical 
record in this case indicates that his only pertinent 
neurological diagnosis of record is carpal tunnel syndrome.  
He has also been diagnosed with mechanical low back pain with 
X-ray evidence of degenerative changes in multiple joints, 
but these diagnoses are entirely unrelated to his complaints 
of Agent Orange residuals.  In this regard, it is noted that 
the April 1995 report from Dr. Mandell and the September 1997 
VA neurologic examination both arrived at a diagnosis of 
carpal tunnel syndrome.

During his February 1997 testimony, the veteran himself 
acknowledged that he had been diagnosed with carpal tunnel 
syndrome, and had received no other neurological diagnosis.  
Although Dr. Shuler reported a symptom complex possibly 
related to chemical exposure, Dr. Shuler also made no other 
neurological diagnosis.  In September 1994, Dr. Shuler 
reported the veteran's symptoms were suggestive of carpal 
tunnel syndrome, and recommended further study.  In 
summation, the Board finds that the only neurological 
diagnosis currently of record is that of carpal tunnel 
syndrome, and that disorder is not among those specifically 
listed in the governing regulation.  Accordingly, under the 
law, the veteran is not entitled to a presumption that his 
diagnosed disorder of carpal tunnel syndrome is etiologically 
related to exposure to Agent Orange in Vietnam.  This is 
similarly the case with the diagnosis of mechanical low back 
pain with X-ray evidence of degenerative changes in multiple 
joints.

Furthermore, the Board finds that there is no competent 
medical evidence of record suggesting a link between Agent 
Orange exposure and any of the veteran's diagnosed disorders.  
In this regard, the Board notes that the veteran has provided 
a history of having been employed as an electrical lineman 
ever since his separation from service in 1968.  The 
veteran's VA neurologic examination, in September 1997, 
concluded that his only diagnosis was that of carpal tunnel 
syndrome, which was consistent with his employment history as 
an electrical lineman.  There was no evidence of Agent Orange 
residuals.  Furthermore, the veteran underwent an evaluation 
by a VA environmental physician in February 1994, who 
concluded that his complaints did not seem related to Agent 
Orange exposure.  Dr. Mandell, who diagnosed carpal tunnel 
syndrome, made no findings of any nexus to Agent Orange 
exposure.  Records from the Roper Orthopaedic Clinic, which 
span from 1977 to 1994, report the veteran's numerous 
complaints, but are also entirely negative for any findings 
of Agent Orange residuals.

Accordingly, the Board finds that, although there are 
numerous medical records showing treatment of the veteran for 
a number of complaints, none of those records includes any 
competent opinion that any diagnosed disorder is related to 
Agent Orange exposure in service.  Instead, the medical 
evidence of record has attributed the veteran's complaints to 
his post-service employment history, not to his service 
exposure to any herbicide agents.

In making the above findings, the Board has also carefully 
considered all the evidence from Dr. Shuler, upon which the 
veteran has primarily relied in his contentions that service 
connection is warranted.  The Board finds, however, that Dr. 
Shuler's opinions do not make the claim well grounded.  In 
this regard, the Board notes that Dr. Shuler reported, in 
September 1994, that the veteran's complaints were suggestive 
of carpal tunnel syndrome and that further study was 
recommended.  Thus, Dr. Shuler did not make any other 
neurological diagnosis, such as one for which service 
connection could be presumptively granted.  Furthermore, Dr. 
Shuler simply reported the veteran's history of Agent Orange 
exposure and noted that his multiple complaints, described as 
a symptom complex, could possibly be related to the history 
of chemical exposure.  It was noted that the veteran's 
symptom complex was similar to those experienced by other 
veterans with a history of Agent Orange exposure.  That is 
the essence of Dr. Shuler's opinions offered in his September 
1994 and February 1998 letters.

In view of the foregoing, the Board finds that Dr. Shuler's 
opinion is no more than a speculative possibility, 
unsupported by the remainder of the medical record, as 
discussed in detail above.  See Tirpak v. Derwinski, 2 
Vet.App. 609 (1992); Warren v. Brown, 6 Vet.App. 4 (1993) 
(physicians' statements that there "could have been," or 
that there "may or may not be," a causal relationship are 
insufficient to make a claim for service connection well-
grounded).  As the Court has stated in a similar context, Dr. 
Shuler "provided no clinical data or other rationale to 
support his opinion . . . .  [His] opinion sits by itself, 
unsupported and unexplained."  Bloom v. West, 12 
Vet.App. 185, 187 (1999).  We also note that Dr. Shuler 
relied upon the veteran's history of having begun to 
experience his symptoms immediately after service.  However, 
that history is rebutted by the private medical records from 
the Roper Orthopaedic Clinic, which show that the veteran's 
first complaint of numbness in the hands was made in 1984, 
some 16 years after service, rather than immediately after 
service as the veteran reported.  Therefore, in summation, 
the Board finds that Dr. Shuler's opinion is insufficient to 
establish the necessary nexus required to establish service 
connection.

The Board has also carefully considered the veteran's 
testimony and contentions.  However, inasmuch as the veteran 
is offering his own medical opinion and diagnoses, the Board 
notes that the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The veteran has 
provided competent medical evidence that he has been 
diagnosed with carpal tunnel syndrome, as well as mechanical 
low back pain.  He is also presumed to have been exposed to 
herbicide agents in Vietnam.  However, he is not entitled to 
a presumption that any of his diagnosed disorders are related 
to exposure to herbicide agents, nor is there any medical 
evidence that any diagnosed disorders are etiologically 
related to exposure to herbicides (e.g., Agent Orange) in 
service.  As such evidence has not been presented here, the 
veteran has not submitted well-grounded claims of service 
connection for multiple disorders claimed as due to Agent 
Orange exposure, to include numbness in the arms, numbness in 
the feet, peripheral neuropathy, nervousness, irritability, 
chronic fatigue, and sore joints.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims.  
In this regard, it is noted that this case has been 
previously remanded to obtain all available medical records 
and to conduct an examination of the veteran.  All previously 
requested development has been completed and all pertinent 
records which the veteran has reported to be available have 
been obtained.  Accordingly, the Board finds that the medical 
record has been fully developed.  We also note that the 
veteran has complained about the adequacy of his VA 
examinations.  However, we find that the multiple VA 
examinations were adequate for rating purposes, as they were 
thorough and complete examinations and were fully consistent 
with the remainder of the medical record, demonstrated by the 
veteran's other treatment records as reported in detail 
hereinabove.


Accordingly, the Board finds the examinations of record to be 
adequate for rating purposes, and we do not find the 
veteran's disagreement with his examination findings to be 
credible.  Given that this case has already been previously 
remanded, the Board finds that any further remand would only 
result in an unnecessary and unwarranted delay in the 
resolution of the veteran's claims, with no benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203, 207 (1999)
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

In conclusion, the veteran has not informed VA of the 
existence of any available evidence that would render his 
claims well grounded.  He has not contended that any further 
relevant records exist.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the veteran of particular, additional evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.

Low Back Disorder

Turning now to the issue of the veteran's claimed low back 
disorder, the Board notes that the veteran contends that 
service connection is warranted because he was treated for 
back pain in service, and he claims that he continued to 
suffer chronic low back pain after service, until the 
present.

In order to establish service connection for a disability, 
there must be objective evidence establishing that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Initially, the Board finds that the veteran's claim regarding 
a low back disorder is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which might 
pertain to the issue on appeal.  No further assistance to the 
veteran is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).

In this regard, the Board notes that the veteran's service 
medical records do indicate he was treated for one incident 
of lumbosacral strain in service.  Furthermore, there are 
numerous post-service medical records establishing 
intermittent treatment for back pain after service, and the 
veteran has a current diagnosis of mechanical low back pain 
with X-ray evidence of degenerative changes.  In addition, 
there is a medical opinion from a chiropractic practitioner, 
Dr. King, stating that the veteran's back problems resulted 
from an accident in service.  That medical opinion indicates 
that it is at least plausible that the veteran's current 
diagnosis is related to his treatment for lumbosacral strain 
in service.  Accordingly, the Board finds that the 
appellant's claim is plausible, as there is evidence of an 
injury in service, evidence of a current disability, and also 
seemingly competent evidence that the current disability is a 
"residual" of the injury in service.  See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet.App. 518 
(1996), citing Gilbert, at 54.

Regarding the veteran's claim, the Board has carefully 
considered all the evidence of record, including the service 
medical records.  As indicated above, these do verify that 
the veteran was treated for a low back strain in March 1968, 
after lifting tires.  The Board notes, however, that the 
records also show that the veteran's back was asymptomatic 
upon separation.  Separation examination was negative for any 
complaints or pertinent diagnosis, other than the reported 
history of occasional low back pain.  The veteran reported 
himself to be in good health at the time of separation.  
Thus, we find that the service medical records tend to refute 
the veteran's current contention that he was experiencing low 
back pain immediately after his service, which continued to 
the present.  Instead, they tend to indicate that the 
veteran's low back was asymptomatic at the time of his 
separation from service.

The evidentiary record further indicates that the veteran 
sought no treatment for his back following his service, until 
1972, as evidenced by Dr. King's 1997 letter which reported 
intermittent chiropractic treatment of the veteran beginning 
in 1972.  There is no record of the veteran having sought any 
treatment prior to 1972.  Accordingly, the Board finds this 
gap as to any documented treatment pertaining to the 
veteran's low back, of at least 4 years from 1968 to 1972, to 
be significant evidence against the claim.


With regard to the veteran's claimed chronicity after 
service, the Board has also considered the September 1994 
report from Dr. Shuler which presented a history of the 
veteran having been previously hospitalized after at least 
one motor vehicle accident.  This is evidence that raises the 
possibility that an intervening injury may be responsible for 
the veteran's current complaints.  The Board, however, draws 
no such conclusion in the absence of medical opinion 
evidence, since we are not permitted to draw inferences as to 
medical causation or etiology without a solid foundation in 
the record.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Nevertheless, this history is pertinent in determining the 
accuracy and credibility of the veteran's claimed history.

The Board further notes that the veteran's employment history 
as an electrical lineman indicates he was subject to the 
performance of physical labor ever since his separation from 
service.  As evidenced by the most recent VA examination, he 
is currently diagnosed with carpal tunnel syndrome, which has 
been medically determined to be consistent with his 
employment history.  This is medical evidence that raises the 
possibility that the veteran's post-service occupational 
activities, and intervening injuries, may be responsible for 
his current complaints.  Furthermore, the veteran has been 
diagnosed with degenerative changes in multiple joints, other 
than the back, as evidenced by the most recent VA 
examination, and there are no contentions and no medical 
evidence that these degenerative changes in other multiple 
joints are in any way related to the veteran's service.

The Board finds that a further significant item of evidence, 
which tends to rebut the veteran's history of chronicity 
following service, consists of the private medical records 
obtained from the Roper Orthopaedic Clinic.  These records 
indicate that the veteran was treated for intermittent 
complaints of back pain from 1977 to 1994.  However, these 
records are entirely negative for the veteran having given 
any history of having injured his back in service.  In fact, 
the veteran provided no history of having injured his back in 
service to any treating physician until after the initiation 
of his current claim seeking service connection.  The records 
indicate that the treatment he received for back pain, which 
was closer in time to his service, indicate that he 
consistently gave a history of work-related back pain.  For 
example, he gave a history of back pain following hard work 
and back pain after working in his electrical bucket.  This 
more contemporaneous history tends to rebut the credibility 
and accuracy of the veteran's more current history of his 
back pain being due to injury in service.

The Board has carefully considered that the September 1997 
letter from Dr. King reported treatment of the veteran 
intermittently from 1972, and further stated that the 
treatment was due to the veteran's injury in service.  
However, given the extensive history discussed above, the 
Board does not find the history reported in Dr. King's 1997 
letter to be credible.  The Board notes that Dr. King's 
letter, written in 1997, does not contain the actual 
treatment notes dating back to 1972.  Moreover, the history 
offered by Dr. King is inconsistent with the service 
separation examination in 1968, which reported that the low 
back was asymptomatic and all neurologic and orthopedic 
findings were normal.  It is also inconsistent with the more 
contemporaneous records of the Roper Orthopaedic Clinic, 
which indicated that the veteran's complaints of back pain 
were related to his post-service employment, not to his 
service.  The Board finds the veteran's separation 
examination and subsequent post-service medical records to be 
more reliable, historically, than the letters of Dr. King, as 
they were more contemporaneous with the veteran's discharge 
from service, as opposed to his recollection offered after 
his claim was made, which is entirely unsupported by any 
intervening medical records of treatment.

The Board has also considered the September 1997 opinion of 
Dr. King, which stated that the veteran's episodes of back 
problems came from an accident he had in service.  As 
discussed previously, this medical opinion was the primary 
basis for determining that the veteran's claim was well-
grounded.  The Board notes, however, that this medical 
opinion stands alone, without any supportive evidentiary 
basis other than that of the veteran's history, which, as 
discussed above, has been found to not be credible by the 
Board.  Thus, while we have carefully considered the above 
medical evidence which supports the veteran's claim, we note 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Caluza, Alemany, and 
Gilbert, supra; see also Gabrielson v. Brown, 7 Vet.App. 36, 
39-40 (1994); Abernathy v. Principi, 3 Vet.App. 461, 465 
(1992); Wood v. Derwinski, 1 Vet.App. 190 (1991); Wilson v. 
Derwinski, 2 Vet.App. 614 (1992).  We find that Dr. King's 
opinion, favoring the veteran's claim, was based 
predominantly upon the history provided by the veteran, and 
we have found that history to be unreliable.  When a medical 
opinion relies at least partially on the claimant's rendition 
of his own medical history, the Board is not bound to accept 
the medical conclusions, as they have no greater probative 
value than the facts alleged by the claimant.  Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).

The Board has also considered the conclusion of the September 
1997 VA examination, which stated that it was not 
unreasonable to say that an injury sustained while loading in 
1968 could have been the initial episode of mechanical low 
back pain.  The Board finds, however, that this medical 
opinion is no more than a speculative possibility, 
unsupported by the remainder of the medical record, as 
discussed in detail above.  See Tirpak v. Derwinski; Warren 
v. Brown; Bloom v. West, supra.  The 1997 VA examination 
would not serve to make the veteran's claim well grounded, 
and it does not alter the analysis of the veteran's claim, as 
discussed above.

The Board has also carefully considered the contentions and 
testimony of the veteran, and it is clear that he is sincere 
in his belief that his claimed disorder is due to his 
military service.  However, inasmuch as the veteran is 
offering his own medical opinion, the Board again notes that 
the record does not indicate that he has any professional 
medical expertise.  See Bostain v. West, supra.

Accordingly, the Board, upon review of the record, concludes 
that service connection for the veteran's claimed low back 
disorder is not warranted, as the overwhelming preponderance 
of the evidence is against the claim.  We have considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but, as just 
noted, the evidence is not in such an approximate balance as 
to warrant its application.  Accordingly, service connection 
must be denied.


ORDER

Service connection for multiple disorders claimed as due to 
Agent Orange exposure, to include numbness in the arms, 
numbness in the feet, peripheral neuropathy, nervousness, 
irritability, chronic fatigue, and sore joints, is denied, 
since well-grounded claims have not been presented.

Service connection for a low back disorder, claimed as 
lumbosacral strain, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

